  Case 1:19-cr-10040-JDB Document 81 Filed 05/21/19 Page 1 of 1                   PageID 218




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



UNITED STATES OF AMERICA


vs                                                   CR NO. 19-10040-01-JDB


JEFFREY W. YOUNG, JR.


                                 ORDER REVOKING BOND

       On May 20, 2019, the Defendant, Jeffery W. Young, Jr., appeared with counsel,

Claiborne Ferguson, for a Motion Hearing regarding (D. E. 58).

       After hearing statements from witnesses and arguments of counsel, the Court found

sufficient evidence to revoke the defendant’s bond. It is therefore Ordered that the defendant’s

bond is revoked and the defendant is remanded to the custody of the United States Marshal.

       IT IS SO ORDERED this 20th day of May, 2019


                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE
